DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Previously, this Office issued a Non-Final Rejection on 12/03/2021.
	This Final Rejection is in response to the claim set and remarks filed by the Applicant on 05/03/2022. 
Claim(s) 9 – 16 is/are canceled. 
Claims(s) 21 – 26 is/are new.
Claim(s) 1–8, and 17–26 is/are pending. Of the pending claims, claim(s) 17 is/are currently withdrawn because they encompass other invention(s) not elected by the Applicant on 07/06/2021.  
Therefore, claim(s) 1–8 and 21–26 is/are addressed below.

Claim Objections
Claim 23 is objected to because of the following informalities:  
claim 23 recites the inadvertent drafting error of "wherein first diaphragm" in line 23. This objection can be easily overcome by inserting-- the--before "first diaphragm."
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–8 and 23–26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the Examiner telephoned the Applicant's Representative to discuss previous confusion in claim 1. The Examiner clarified that the majority of claim conformed to Applicant's specification. Please see reproduction below: 
[AltContent: rect][AltContent: rect]


[AltContent: arrow][AltContent: textbox (First volume of flow path)][AltContent: textbox (Second volume of flow path )][AltContent: arrow]
    PNG
    media_image1.png
    164
    578
    media_image1.png
    Greyscale
         
    PNG
    media_image1.png
    164
    578
    media_image1.png
    Greyscale


The main issue lies in claim 1's last limitation's use of the phrase "the first volume being greater than the second volume." As illustrated above, this conflicts with the Applicant's specification. It also conflicts with claim 1's claimed "wherein in the contracted state [i.e., where the volume of the flow path is reduced], the compensator provides a portion of the flow path with a first volume" and "wherein in the expanded state [i.e., where the volume of the flow path is increased], the compensator provides the portion of the flowpath with a second volume." (annotation added) 
	For the purposes of searching and throughout the remainder of this action, the Examiner will assume that any prior art reference, or combination of references, which arrive(s) at a compensator capable modifying a volume of a flow path when a valve is open/or closed will arrive at the limitations above. 
Claims 2–9 are rejected for the same reasons via their dependency on claim 1.
As to claim 23, this claim recites "a closed state" in line 1. However, claim 21 already recites "a closed state" in line 8. One of ordinary skill in the art is unable to ascertain whether the Applicant intended claim 23's recitation of "a closed state" to have antecedent basis in the same structure set out in claim 21 or introduce an additional closed state.
Claims 24 is rejected for the same reasons via its dependency on claim 23.
For the purposes of searching and throughout the remainder of this action, the Examiner will assume the Applicant intended claim 23's recitation of "a closed state" to have antecedent basis in the same structure set out in claim 21.
As to claim 23, this claim recites "a high control pressure." The term “high” is a relative term which renders the claim indefinite. The term “high” is not defined by the claim (there is no other point of reference), the specification does not provide a standard for ascertaining the requisite degree (while [0056–57] reference a "high pressure" this does not rise to the level of being a lexicographer), and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, one of ordinary skill in the art cannot ascertain when a pressure is high or not. 
Claims 24 is rejected for the same reasons via its dependency on claim 23.
As to claim 24, this claim recites "the closed state" in line 2. This limitation is indefinite because one of ordinary skill in the art is unable to ascertain whether the Applicant intended to reference the closed state set out in claim 23's line 1 or claim 21's line 8. 
As to claim 25, this claim recites "a high control pressure." The term “high” is a relative term which renders the claim indefinite. The term “high” is not defined by the claim (there is no other point of reference), the specification does not provide a standard for ascertaining the requisite degree (while [0056–57] reference a "high pressure" this does not rise to the level of being a lexicographer), and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, one of ordinary skill in the art cannot ascertain when a pressure is high or not. 
Claims 26 is rejected for the same reasons via its dependency on claim 25.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MUKADDAM PG Publication No. 20100187452.
As to claim 1,  MUKADDAM discloses a nozzle for a 3D printing system (see Figure 3's 10; ¶72), the nozzle comprising:

    PNG
    media_image2.png
    492
    558
    media_image2.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]









	a flowpath (see production above and flow path extending from Figure 7's 110 into assembly 200, along Figure 9's 264 and to the respective nozzle tip 250  which is illustrated in Figures 3 and Figure 9; see ¶78–79) with a material inlet (see point of entry of 110 into 200 in Figure 7, corresponding to an area near 234 in Figure 9; ¶79) and a material outlet (250);
	a valve (232) in fluid communication with the flowpath between the material inlet and the material outlet (See reproduction above), the valve including a closed state and an open state (¶79), wherein in the closed state the valve obstructs the flowpath between the material inlet and the material outlet (¶79), and wherein in the open state the material inlet is in fluid communication with the material outlet (¶79); and
a compensator (either 222 or 224) in fluid communication with the flowpath (¶79). MUKADDAM's 222 and 224 are fluid diaphragms. When MUKADDAM's nozzle's valve is in the open position and material can flow out of the nozzle, these compensators are depressed (corresponding to the claimed contracted state), which reduces the volume of the flow path forces print material out of the nozzle's tip (see ¶79). When MUKADDAM's nozzle's valve is closed position and material cannot flow out of the nozzle, a seal is created and these compensators allowed to return to their normal position (corresponding to the claimed expanded state), which increases the volume of the flow path creating a negative pressure gradient that draws more material into their respective chambers (¶79). These diaphragms work together with valves 232, 234, and 242 to control/modify the inner volume of the nozzle's flow path and are capable modifying the volume of the flow path when the valve is open/or closed. 
Therefore, MUKADDAM meets the broadest reasonable interpretation of " a compensator in fluid communication with the flowpath, the compensator including a contracted state associated with the open state of the valve and an expanded state associated with the closed state of the valve, wherein in the contracted state, the compensator provides a portion of the flowpath with a first volume, wherein the compensator moves from the contracted state to the expanded state when the valve moves from the open state to the closed state."
MUKADDAM, by arriving at a compensator capable modifying a volume of a flow path when a valve is open/or closed, is considered to arrive at the indefinite limitation of " wherein in the expanded state, the compensator provides the portion of the flowpath with a second volume, the first volume being greater than the second volume." (see claim interpretation under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, above).
Therefore, MUKADDAM anticipates claim 1. 
As to claim 2, MUKADDAM discloses the nozzle according to claim 1, further comprising further comprising a first control inlet (Figure 11A and 11B's 330 associated with compensators see ¶79 demonstrating that the compensator is "diaphragm pump" and ¶89's discussion of Figures 11A and 11B " one illustrative embodiment of a diaphragm pump 900 will now be described") and a second control inlet (Figures 10A and 10B's 330 associated with the valves; ¶84 ), wherein the first control inlet (Figure 11A and 11B's 330)  is in fluid communication with a chamber (Figure 11A and 11B's 330 back side of 905)  of the compensator (one of Figure 9's 222 or 224), and wherein the second control inlet (Figure 10A and 10B's 330) is in fluid communication with a chamber (Figure 10A and 10B's back side of 704) of the valve (Figure 9's 234). 
	As to claim 3, MUKADDAM discloses the nozzle according to claim 1, the flowpath being a first flowpath, the valve being a first valve, and the compensator being a first compensator (see rejection of claim 1 above). With respect to the remaining limitations, this is met by two different concepts. On a Macro level, these limitations are met by the duplicate structures illustrated in Figure 7. See reproduction below: 

    PNG
    media_image4.png
    552
    734
    media_image4.png
    Greyscale

On a micro level, these limitations are met by the following features:



    PNG
    media_image2.png
    492
    558
    media_image2.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    492
    558
    media_image2.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]




	a second flowpath including a material inlet and a material outlet (see annotation of Figure 9 above on the right hand side);
	a second valve (at 242) configured to control the flow of a material through the second flowpath (¶79); and
	a second compensator ( the other of  222 or 224) configured to compensate for volumetric variations of the second flowpath due to an operation of the second valve (an intended use limitation met capable of being met by the structure above as demonstrated at ¶79. See also the control lines effect on the diaphragm pumps/compensators illustrated by Figures 12A–12F). 
	As to claim 4, MUKADDAM discloses the nozzle according to claim 3, wherein the first flowpath and the second flowpath converge a nozzle tip (250). See convergence illustrated below:

    PNG
    media_image2.png
    492
    558
    media_image2.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    492
    558
    media_image2.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]



As to claim 5, MUKADDAM discloses the nozzle according to claim 3.
MUKADDAM discloses nozzles with control inlets (Figures 10A–12D at 330a–c) which in fluid communication with the valves (Figures 12A–12D's some of 904 a–c) and in fluid communication with a compensator (Figures 12A–12D another of  904 a–c). 

    PNG
    media_image5.png
    560
    757
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    563
    751
    media_image6.png
    Greyscale

Any of Figures 12A–12D, i.e., a structure of a single nozzle 200, is considered to arrive at the indefinite limitations of claim 5. 
Additionally, and for the sake of compact prosecution, the assembly of the single nozzle Figures 12A–12D can meet one half of the limitations of claim 5.  The second half of the limitations are met by the same being structure duplicated (see Figure 7; in this interpretation the nozzle assembly will considered met by the structure in Figure 3). 

    PNG
    media_image7.png
    590
    823
    media_image7.png
    Greyscale
 
    PNG
    media_image4.png
    552
    734
    media_image4.png
    Greyscale

Therefore, MUKADDAM is considered to anticipate wherein the nozzle includes a first control inlet and a second control inlet (Figures 1, wherein the first control inlet is in fluid communication with the first compensator and the second valve, and wherein the second control inlet is in fluid communication with the second compensator and the first valve. 
	As to claim 6, MUKADDAM discloses the nozzle according to claim 1, wherein the valve is a microfluidic valve with a displaceable diaphragm (See Figure 10A and 10B's illustration of the valves and discussion at ¶84–88). 
	As to claim 7, MUKADDAM discloses the nozzle according to claim 1, wherein the compensator includes a displaceable membrane (¶79; See Figures 11A and 11B and ¶89). 
Claim(s) 21–26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MUKADDAM PG Publication No. 20100187452.
	As to claim 21, MUKADDAM discloses a nozzle for a 3D printing system, the nozzle comprising:
	a flowpath with a material inlet and a material outlet;

    PNG
    media_image2.png
    492
    558
    media_image2.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]






	a valve (234 or 242) in fluid communication with the flowpath between the material inlet and the material outlet (see reproduction above); and
	a compensator (either 222 or 224) in fluid communication with the flowpath (¶79) in a location between the material inlet and the material outlet (See reproduction above), 
wherein the valve includes a first diaphragm moveable between an open state and a closed state (perhaps best illustrated in isolation in Figures 10A–10B and discussed in ¶84–85; also illustrated at 901), 
wherein the compensator includes a second diaphragm moveable between a contracted state and an expanded state (perhaps best illustrated in Figures 11A–11B and discussed in ¶89–91; note that the other of 222 or 224 can read on this limitation), and 
wherein the second diaphragm moves from the contracted state to the expanded state when the first diaphragm moves from the open state to the closed state (¶79 and Figures 12A–12F and ¶101–106; in Figures 12A–12F, valve/first diaphragm = one of 901a/b and compensator/second diaphragm =904c; note that the other valve at 901b could also constitute a compensator). 
	As to claim 22, MUKADDAM discloses the nozzle of claim 21, wherein a first control inlet (See Figures 12A–12F's 330a/b;) is in fluid communication with the valve (illustrated in Figures 12A–12F's  at 901a/b and corresponding to 234/242 illustrated in Figure 9) , and wherein a second control inlet (See Figures 12A–12F's 330c; ¶106) is in fluid communication with the compensator (illustrated in Figures 12A–12F at 904c but corresponding to 222/224 illustrated in Figure 9).
	As to claim 23, MUKADDAM discloses the nozzle of claim 22, wherein first diaphragm (901a/b) assumes a closed state when a high control pressure is applied to the first control inlet (see Figure 12A and ¶104's "pressure may be applied from control channel 330a through control access port 318a such that the flexible membrane 904a of valve 901a forms a seal with the fluid thin layer 352, preventing fluid to flow between fluid access ports 354a and 354b" and ¶88's "Control pressure may be in the range of 20-30 PSI, and in one embodiment, is approximately 25 PSI"). 
	As to claim 24, MUKADDAM discloses the nozzle of claim 23, wherein the first diaphragm (901a/b) contacts a valve seat (see Figures 12A–12F') when the first diaphragm is in the closed state (see Figure 12A and ¶104's "pressure may be applied from control channel 330a through control access port 318a such that the flexible membrane 904a of valve 901a forms a seal with the fluid thin layer 352, preventing fluid to flow between fluid access ports 354a and 354b").  
	As to claim 25, MUKADDAM discloses the nozzle of claim 22, wherein the second diaphragm (see Figures 12A–12F's 904c) assumes the contracted state when a high control pressure is applied to the second control inlet (see 12B or 12D; and ¶104–106; " and ¶88's "Control pressure may be in the range of 20-30 PSI, and in one embodiment, is approximately 25 PSI"). 
	As to claim 26, MUKADDAM discloses the nozzle of claim 25, wherein a portion of the flowpath extends around a contact point of the second diaphragm when the second diaphragm is in the contracted state (Figures 12A-12F). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over MUKADDAM PG Publication No. 20100187452.
As to claim 8, MUKADDAM discloses the nozzle according to claim 1.
 	MUKADDAM's nozzle 200, referenced in the rejection of claim 1 above, is a subcomponent of 100 (see Figure 3) that is globally illustrated in Figure 1 as being associated with a manipulator (40; ¶66). Manipulator 40 disclosed in an embodiment which moves along an x-axis while the plate manipulator moves the plate along the y-axis and z-axis.
	Therefore, the above referenced embodiment MUKADDAM fails to disclose wherein the nozzle is configured to perform a 3D printing process through movements in one direction, the one direction being a vertical direction and one of ordinary skill in the art cannot readily conclude that the nozzle is configured to move in vertical direction, without more. 
	MUKADDAM teaches, albeit in a different embodiment, that the top manipulator 40 may be constructed to translate in any direction while bottom manipulator 30 remains stationary. (¶66).
	It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings above with the three x, y, and z-axis disclosed above and arrive at the top manipulator 40 may be constructed to translate in the x, y, and z-axis directions while bottom manipulator 30 remains stationary for the benefit of enabling the relative movement between the bottom and top manipulators (as taught by MUKADDAM at ¶66). 
	The obvious structure above would arrive at the nozzle is configured to perform a 3D printing process through movements in one direction, the one direction being a vertical direction. 
Response to Arguments
Specification Objection
The Office Action, mailed 12/03/2021, objected to Applicant’s disclosure because of various informalities.
The Examiner would like to thank the Applicant for amending the disclosure so that the specification's number of elements are more consistent. Applicant’s arguments, see page 9, filed 05/03/2022, have been fully considered and are persuasive.  
 The above referenced objection(s) is/are withdrawn.
Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
Claim(s) 1–9 was/were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In the claims at issue, those filed on 05/03/2022, claim(s) 9 – 16 is/are canceled.  The relevant rejection(s) of canceled claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the Non-Final Rejection, mailed 12/03/2021, is/are moot and withdrawn. 
The Examiner telephoned the Applicant's Representative to discuss previous confusion in claim 1. The Examiner clarified that the main issue lies in claim 1's last limitation's use of the phrase "the first volume being greater than the second volume" because it conflicts with the claimed "wherein in the contracted state [i.e., where the volume of the flow path is reduced], the compensator provides a portion of the flow path with a first volume" and "wherein in the expanded state [i.e., where the volume of the flow path is increased], the compensator provides the portion of the flowpath with a second volume." A greater understanding was obtained and the rejection is being maintained.
Applicant’s arguments surrounding the previous rejection to claim 1, see bottom of page 9 and extending onto page 10, filed 05/03/2022, have been fully considered and are not persuasive for the reasons stated above. 
Applicant’s arguments surrounding the previous rejections to claims 4 and 5, see bottom of page 10, filed 05/03/2022, have been fully considered and are persuasive. The previous rejections to claims 4 5 are withdrawn.
Claim Rejections - 35 USC § 102
In the claims at issue, those filed on 05/03/2022, claim(s) 9 – 16 is/are canceled.  The previous rejection(s) of canceled claims under 35 U.S.C. 102(a)(1) in the Non-Final Rejection, mailed 12/03/2021, is/are moot and withdrawn. 
Applicant’s arguments, top of page 9, filed 05/03/2022, have been fully considered. However, these arguments are not persuasive for the reasons set out below:
Applicant states:
In this response, claim 1 is currently amended to recite the following: "wherein the compensator moves from the contracted state to the expanded state when the valve moves from the open state to the closed state." Without limitation, this recitation is supported by paragraph [0049]. The cited art fails to teach this recitation. 
In the rejection, the Office Action points to FIGS. 8-9 of Mukaddam, which show "a fluid control cluster 210" with "a large diaphragm pump 222, a small diaphragm pump 224." The examiner is equating these pumps 222/224 to the claimed "compensator," stating that they are capable of increasing/decreasing the flowpath's volume as valves are open and closed. However, the applicant submits that the claimed compensator necessarily expands the flowpath as the valve closes, as recited in amended claim 1. It is not merely an "intended use," but rather a fundamental state of configuration/operation tied to the device's physical structure (particularly the control inlets for receiving pressure in respective control inlets). 
As such, the cited art cannot form a prima facie basis of anticipation. Withdrawal of the 102 rejections to claim 1 and its dependent claims is respectfully requested. 
(reproduction from page 11 of the Applicant's remarks filed on 05/03/2022).
Therefore, the above referenced rejection(s) under 35 U.S.C. 102(a)(1) in the Non-Final Rejection, mailed 12/03/2021, is/are maintained.  
With respect to the position that " the applicant submits that the claimed compensator necessarily expands the flowpath as the valve closes, as recited in amended claim 1," The Examiner respect to submits that this position cannot be maintained given the indefinite concerns identified herein. Addressing the issue directly, the Applicant states that the claimed feature is " a fundamental state of configuration/operation tied to the device's physical structure (particularly the control inlets for receiving pressure in respective control inlets)." The Examiner does not agree. The broadest reasonable interpretation of claim 1 does not requires the alleged control inlets. If it did, then the second control inlets in claims 2 and 5 would be superfluous and/or potentially indefinite.  One of ordinary skill understands that the claimed limitation of " wherein the compensator moves from the contracted state to the expanded state when the valve moves from the open state to the closed state" is an intended use limitation. As demonstrated in the relevant portions herein, MUKADDAM's compensator is capable of moving from the contracted state to the expanded state when the valve moves from the open state to the closed state. MUKADDAM teaches wherein the compensator (either of 224 or 222) moves from the contracted state to the expanded state when the valve moves from the open state to the closed state (see end of ¶79).  

Claim Rejections - 35 USC § 103
In the claims at issue, those filed on 05/03/2022, claim(s) 9 – 16 is/are canceled.  The previous rejection(s) of canceled claims under 35 U.S.C. 103 in the Non-Final Rejection, mailed 12/03/2021, is/are moot and withdrawn. 
Applicant’s arguments, top of page 12, filed 05/03/2022, have been fully considered. However, these arguments are not persuasive for the reasons set out below:
Applicant states:
Claim 8 was rejected under 35 U.S.C. 103 as being allegedly unpatentable over Mukaddam. However, as discussed above, Mukaddam fails to teach each feature recited in base claim 1, and it also fails to suggest, motivate, or otherwise render obvouis (sic) such features. Withdrawal of the 103 rejection is therefore respectfully requested..
(reproduction from page 12 of the Applicant's remarks filed on 05/03/2022). (annotation added) This argument relies on a rational which is not persuasive for the reasons stated above. Therefore, the above referenced rejection(s) made under 35 U.S.C. 103 in the Non-Final Rejection, mailed 12/03/2021, is/are maintained.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANLEY L CUMMINS IV/Examiner, Art Unit 1743